DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 14 objected to because of the following informalities: Claim 14 in lines 10 and 14 includes “the planet carrier.” It is believed to be in error for - - the planet gear carrier - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sabnis (US2017/0175675) in view of Adams (US 2015/0377123).
Re claims 1 and 2, Sabnis teaches a gas turbine engine (20, Fig. 1) for an aircraft comprising: an engine core (24, 26 and 28) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor wherein the engine core extends along a rotational axis (Axis A, Fig. 1), and has an engine core diameter perpendicular to the rotational axis (Fig. 1 shows various diameters along the engine core flow path that are perpendicular to the rotational axis); and a fan (42) comprising a plurality of fan blades (¶51) extending radially from the rotational axis (Fig. 1), wherein the fan has a fan diameter perpendicular to the rotational axis (Fig. 1 shows a fan diameter perpendicular to rotational axis).
Sabnis doesn’t teach a ratio a ratio of the engine core diameter to the fan diameter is between 1:1.7 and 1:2.2 (Claim 1) or between 1:1.7 and 1:1.8.
Adams teaches a geared turbofan engine similar to Sabnis (Fig. 1). Adams a ratio between the maximum radius of the low pressure turbine and the maximum tip radius of the fan of between .35-55 (¶47). The maximum radius of the low pressure turbine provides an engine core diameter. Thus, Adams teaches a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9.  In ¶48, Adams teaches the ratio of the engine core diameter (the maximum low pressure turbine radius) to the fan diameter (fan maximum tip diameter) is a parameter that is iterated upon to provide a compact engine design with desirable performance, weight and cost characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a ratio of the engine 
As discussed above, Sabnis in view of Adams teaches a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9. In the case where the claimed ranges, a ratio a ratio of the engine core diameter to the fan diameter is between 1:1.7 and 1:2.2 (Claim 1) or 1:1.7 and 1:1.8 (Claim 2), "overlap or lie inside ranges disclosed by the prior art," in this case, a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Re Claim 3, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the fan diameter is at least 2.2 meters (¶58, Sabnis teaches fan diameters between 1.14 and 4.06 m).
Re claims 4 and 5, Sabnis teaches a gas turbine engine (20, Fig. 1) for an aircraft comprising: an engine core (24, 26 and 28) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor wherein the engine core extends along a rotational axis (Axis A, Fig. 1), and has an engine core diameter perpendicular to the rotational axis (Fig. 1 shows various diameters along the engine core flow path that are perpendicular to the rotational axis); and a fan (42) comprising a plurality of fan blades (¶51) extending radially from the rotational axis (Fig. 1), wherein the fan has a fan diameter perpendicular to the rotational axis (Fig. 1 shows a fan diameter perpendicular to rotational axis) and the fan diameter is at least 2.2 meters (¶58, Sabnis teaches fan diameters between 1.14 and 4.06 m).
Sabnis doesn’t teach a ratio a ratio of the engine core diameter to the fan diameter is between 1:1.65 and 1:2.2 (Claim 4) or between 1:165 and 1:1.8 (clam 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9, as taught by Adams, in order to provide a compact engine design with desirable performance, weight and cost characteristics.
As discussed above, Sabnis in view of Adams teaches a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9. In the case where the claimed ranges, a ratio a ratio of the engine core diameter to the fan diameter is between 1:1.65 and 1:2.2 (Claim 4) or 1:1.65 and 1:1.8 (Claim 5), "overlap or lie inside ranges disclosed by the prior art," in this case, a ratio of the engine core diameter to the fan diameter is between 1:1.8 and 1:2.9, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Re Claim 6, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the fan diameter is greater than or equal to 2.5 meters (¶58, Sabnis teaches fan diameters between 1.14 and 4.06 m).
Re Claim 7, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the fan diameter is greater than or equal to 3.3 meters (¶58, Sabnis teaches fan diameters between 1.14 and 4.06 m).
Re Claim 8, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the fan diameter is less than or equal to 3.7 meters (¶58, Sabnis teaches fan diameters between 1.14 and 4.06 m).
Re Claim 9, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the maximum thrust up to 225 kN (¶22, Sabnis teaches maximum thrusts between 71 kN and 533 kN).
Re Claim 10, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the maximum thrust up of 310 kN or more (¶22, Sabnis teaches maximum thrusts between 71 kN and 533 kN).
Re Claim 11, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the engine core diameter varies along the rotational axis and the ratio of the engine core diameter to the fan diameter comprises the ratio of a maximum engine core diameter to the fan diameter (Fig. 1, the radius of the compressor section, combustor section and turbine section which comprise the engine core varies along the rotation axis (axis A) and comprises the ratio of a maximum engine core diameter to the fan diameter).
Re Claim 12, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches a gearbox (48, Fig. 1) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41).
Re Claim 13, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the gear box is an epicylic gearbox (¶46).
Re Claim 15, Sabnis in view of Adams teaches the invention as claimed and described above and Sabnis further teaches the turbine is a first turbine, the compressor is a first compressor,, and the core shaft is a first core shaft;  -4-New U.S. Patent Applicationthe engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶41, shaft 32 is a high-speed spool and inner shaft 40 is a low speed spool which rotates at a lower speed than the high-speed spool).
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sabnis (US2017/0175675) in view of Adams (US 2015/0377123), as applied to Claim 13 above, and further in view of in view of Hancox (US 2014/0106922).
Sabnis in view of Adams teaches the invention as claimed and discussed above for claim 13. Sabnis teaches a turbofan with a geared architecture and Adams teaches a turbofan with geared architecture. Sabnis doesn’t teach details of the geared architecture. Adams teaches more details of the geared architecture as compared to Sabnis. 
Hancox teaches a geared architecture (Fig. 3) for a turbofan engine that appears to be identical to the geared architecture shown in Applicant’s specification (Fig. 3). The geared architecture of Hancox includes the gearbox comprises: a central sun gear (28, Fig. 3) coupled to the core shaft (¶35), and arranged to rotate around the rotational axis; a planet gear carrier (34) arranged to rotate about the rotational axis and coupled to the fan (¶35); a plurality of planet gears (32) mounted on the planet gear carrier, the planet gears radially outwards of and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Adams have a gearbox with a central sun gear coupled to the core shaft, and arranged to rotate around the rotational axis; a planet gear carrier arranged to rotate about the rotational axis and coupled to the fan; a plurality of planet gears mounted on the planet gear carrier, the planet gears radially outwards of and intermeshing with the sun gear; and a ring gear radially outward of and intermeshing with the planet gears, and held stationary with respect to the sun gear wherein the planet gear carrier is arranged to hold the planet gears in a fixed spacing relative to each other, and to enable each planet gear to rotate about its own axis, such that rotation of the sun gear drives rotation of the planet gears about their own axes, causing precession of the planet gears about the sun gear, in synchronicity, to drive rotation of the planet carrier, as taught by Hancox, in order to provide a gearbox with a scavenge system with improved lubrication characteristics as taught by Hancox
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sabnis (US2017/0175675) in view of Adams (US 2015/0377123), as applied to Claim 1 above, and further in view of in view of Jackson (“Optimisation Of Aero And Industrial Gas Turbine Design For The Environment"  Cranfield University, School Of Engineering, PhD Thesis, 2009).
Sabnis in view of Adams teaches the invention as discussed above for claim 1 and Sabnis further teaches a fan case arranged around the fan (Fig. 2) and extending along the rotational axis. Sabnis also teaches engines with different bypass ratios (¶29, a bypass ratio greater than 10). Sabnis in view of Adams doesn’t teach the engine core is comprised in a first module of the gas turbine engine, the fan is comprised in a second module of the gas turbine engine, and the fan case is comprised in a third module of the gas turbine engine; one or more of the first, second and third modules are interchangeable with different first, second or third modules. 
Jackson teaches a geared turbofan engine with an engine core module (Figs. 3.1.10 and 3.1.12). The engine core module can be used with different fan and fan case modules as shown in Fig. 3.1.23 to allow for engines with different bypass ratios (Also see Appendix 7). In particular, Jackson teaches a fan casing with a long cowl and a short cowl designs that can be used around a common fan module and core module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Adams have the engine core comprised in a first module of the gas turbine engine, the fan comprised in a second module of the gas turbine engine, and the fan case comprised in a third module of the gas turbine engine; one or more of the first, second and third modules are interchangeable with different first, second or third modules, as taught by Jackson, in order to accommodate engines with different bypass ratios and different cowl designs as taught by Jackson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Gliebe and Jackson both teach gas turbine engines where a ratio to the engine core diameter to the fan diameter falls within the claimed ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/D.P.O./Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741